Appeal from a judgment of the Supreme Court at Special Term, entered into Saratoga County on September 28,1970, which dismissed the complaint. Special Term, by order, denied appellant’s motion to strike the defense of the Statute of Limitations in the answer and granted respondent’s cross motion for summary judgment. The action was commenced on March 25, 1967 to recover for personal injuries and property damage arising out of an accident that took place on March 11, 1966 in the Province of Quebec, Canada between automobiles operated by appellant, a resident of the State of Vermont, and respondent, a resident of New York State, neither being domiciled in said Province. It is conceded by appellant that Quebec has a one-year Statute of Limitations with no tolling provisions and that New York and Vermont each have three-year limitations in this type of case. Appellant being a resident of Vermont at the time and his injuries and damages having occurred in Quebec, the one-year Province of Quebec Statute of Limitations (Quebec Civ. Code, art. 2262 [2], ch. VI, i§ V) bars his suit (CPLR 202; Banasik v. Reed Prentice Div. of Package Mach. Co., 34 A D 2d 746, 747, affd. 28 N Y 2d 770). Judgment affirmed, without costs. Reynolds, J. P., Staley, Jr., Greenblott, Cooke and Simons, JJ., concur.